Citation Nr: 1452715	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain, prior to December 20, 2010.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain, from December 20, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 20 percent for lumbosacral strain.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

During the pendency of this appeal, in September 2012, the RO granted a higher rating of 40 percent for lumbosacral strain, effective December 20, 2010.  As a higher rating is available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as now encompassing both  matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA  claims processing system.  Pertinent documents in these files consist of the September 2013 hearing transcript, and  a statement from the Veteran; the remaining documents are either duplicative of the documents in the paper claims file, or are irrelevant to the issues before the Board.  

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

During the September 2013 Board hearing, the Veteran -testified that his service-connected lumbar spine disability had become more severe since the VA examination in August 2012 and such warrants a higher rating.  In this regard,  the Veteran testified that he experiences limited mobility in his back that he cannot bend over to tie his shoes.  He testified that he experiences flare-ups at least 14 days out of the month, and the flare-ups usually last all day.  The Veteran stated that his back affects his daily life because he is unable to go for walks, unable to complete household tasks, and it interferes with his intimate relationship with his wife.  The Veteran also testified that he experiences constant daily tingling and radiating pain to both of his lower extremities.  Further, the Veteran testified that his low back symptoms were just as severe prior to December 20, 2010 (the effective date of the award of the 40 percent rating,), and that they  continue to increase in severity.

Where, as here, the Veteran asserted a worsening of the disabilities at issue, VA's duty to assist includes providing him with a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  To ensure that the record reflects the current severity of the Veteran's service-connected lumbosacral strain, the Board finds that a more contemporaneous  examination is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ must obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the  date and time of the examination (preferably, the notice(s) of examination) sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the record currently includes VA treatment records dated up to September 2012.  While the Veteran indicated at the time of September 2013 hearing that he had not been treated by VA in a while, more recent records may exist.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain the Veteran's pertinent VA medical records dated since September 2012.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of whether any, or any further, "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent VA records of evaluation and/or treatment of the Veteran dated since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate medical professional, at a VA medical facility.  

The contents of the entire claims file(paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  

The examiner should identify all chronic neurological manifestations of the lumbar spine disability.  For each identified manifestation (to include radiculopathy), the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).   The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether  lumbar spine exhibits unfavorable ankylosis of the entire thoracolumbar spine, and fully describe the functional effects of the Veteran's lumbar spine disability on his activities of daily living, to include employment.

Further, based on review of the claims file-to include all pertinent medical evidence, and the Veteran's oral and written assertions-the examiner should indicate whether, at any point since September 2006 (1 year prior to the filing of the September 2007 current claim for increase) the record reflects any change(s) in the severity of the Veteran's service-connected lumbar spine disability, and, if so, the approximate date(s) of any such change(s) and the approximate level of the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination (preferably, notice(s) of examination) sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the claims for increased ratings for lumbosacral strain.

If the Veteran fails, without good cause, to report to the  scheduled examination, in adjudicating the claims for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claims for increase in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability , pursuant to Hart (cited above) is warranted). 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2014).

